Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Objection
The claims recite “breaking”.
This is believed to be intended to say “braking”. 
Correction is requested. 
The claim amendment also states that claims 72-93 are cancelled but the remarks state 1-93. Correction is requested.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 94-95 and 110-112 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No.: 8,849,494 B1 to Herbach which was filed on 3-15-13 (hereinafter “Herbach”) which is prior to the effective date of 3-20-18 and assigned to Waymo™ and in view of U.S. Patent No.: 9,953,535 B1 to Canavor et al. assigned to Amazon™ and filed in 2016 (hereinafter “Canavor”) and in view of and in further in view of U.S. Patent Application Pub. No.: US 2013/0110368 A1 to Zagorski and in view of NPL, Eshed, Ohn-bar, On surveillance for safety critical events: In-vehicle video networks for predictive driver assistance systems, Computer Vision and Image Understanding, Science Direct, Volume 134, https://reader.elsevier.com/reader/sd/pii/S1077314214002070?token=B721DF1921B8E7588D22109EC181A37CA91AF12BEA520F8187CBF5B6A014BC694D0AA2EB00DF0920B3E7485046EA723E&originRegion=us-east-1&originCreation=20220929164535 (2015)(hereinafter “Eshed”). 

In regard to claim 94 and 110 and 112, Herbach discloses “94. (New) A system for a host vehicle, the system comprising: at least one processor programmed to: (See FIG. 15a that shows a touchscreen 1500 where a new proposed trajectory 1550 in FIG. 15b can be made for the vehicle 1530 to avoid the object 1542 and FIG. 15c where the speed 1562 may also be altered; see FIG. 19A, block 1901; see Col. 22, lines 28 to 67; see Col. 24, lines 1-65)”.
 receive, from an image capture device, at least one image representative of an environment of the host vehicle: (see FIG. 10, where the av may be processing the data incorrectly and may become stuck and the remote operator cancels the information and intervenes in block 1030; see col. 4, lines 37 to 40 where the  at least one high-level, polygonal or polyhedral representation of an object that obstructs the first trajectory or point cloud representation of the object in the point cloud is ignored and cancelled so the vehicle can drive with the new trajectory and ignore the old incorrect trajectory; see col. 11, line 35). (see col. 6, lines 18 to 39) (see LIDAR unit 1626 in FIG. 16 and camera 1628 and obstacle detector 1630-1634 where the vehicle approaches the items and detects the items)
detect at least one obstacle in the environment of the host vehicle based on an analysis of the at least one image; (see FIG. 10, where the av may be processing the data incorrectly and may become stuck and the remote operator cancels the information and intervenes in block 1030; see col. 4, lines 37 to 40 where the  at least one high-level, polygonal or polyhedral representation of an object that obstructs the first trajectory or point cloud representation of the object in the point cloud is ignored and cancelled so the vehicle can drive with the new trajectory and ignore the old incorrect trajectory; see col. 11, line 35).
Canavor teaches “…determine a velocity of the host vehicle and a predicted path for the host vehicle;” (see claims 1-5 where the host vehicle can form a virtual track that can deviate based on hazards and also provide speed for the segment at blocks 118-128)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the disclosure of Herbach with the teachings of Canavor since Canavor teaches that an autonomous operation may be provided and can include a virtual track of data that is exchanged between the vehicles. This data can be swapped with the two vehicles, or a host and a target vehicle.  The virtual track data can be aggregated as more and more vehicles are traversing to provide a device to determine a safe path for which an autonomous vehicle to traverse based on learning and observing other vehicles.  For example, several vehicles may decelerate quickly in a lane. This can be observed by 100 vehicles. A new host vehicle may avoid that lane and that route to avoid a sudden deceleration for increased safety.  Further, a user may also desire a minimal amount of braking when the user is eating or working. This can provide increased comfort and to plan to avoid a sudden intense braking.     See col. 3, lines 1 to 65 of Canavor and block 332-340.

Eshed teaches “….monitor a driver input to at least one of a throttle control, a brake control, or a steering control associated with the host vehicle; and(see page 132 -136 where the vehicle host vehicle can scan the driver and then detect an overtaking event and see table 1 where a velocity and acceleration inputs V can be taken and previous overtaking acceleration events and videos are stored; see FIG. 13 where the vehicle overtaking acceleration is shown )
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the disclosure of Herbach with the teachings of ESHED since ESHED teaches that a video can monitor a driver for certain signals including head cues in FIG. 3 and head movements and occlusion and poor lighting conditions.   Additionally a lane can also be examined using a lidar sensor.  This can provide cues for how to control the autonomous operation of the vehicle for increase safety and provide a sudden intense braking when needed to avoid an accident.     See section 1 and 2-5.2.

Herbach is silent but Zagorski teaches “…determine whether the driver input would result in the host vehicle navigating within a proximity buffer relative to the at least one obstacle, (see FIG. 3 where the relative distance is less than a minimum collision avoidance distance in block 114-124; see also paragraph 25 where target vehicle velocity (v.sub.TAR) or acceleration (a.sub.TAR), relative velocity (.DELTA.v) or acceleration (.DELTA.a), etc.) and provide a minimum collision avoidance distance (d.sub.MINAVOID) and/or a desired stopping distance (d.sub.STOPPING) as output. Such data structures may also take other conditions into account, such as those involving current road conditions, weather conditions, the performance or capability of the host vehicle brake system, etc. In a different embodiment, the method employs an algorithmic approach to determine the minimum collision avoidance distance (d.sub.MINAVOID) and/or the desired stopping distance (d.sub.STOPPING), as opposed to using a lookup table or the like. These and other suitable techniques may be used to determine such distances, including the exemplary techniques disclosed in U.S. patent application Ser. No. 13/032,694, which is owned by the present assignee and whose contents are hereby incorporated by reference.)wherein the proximity buffer is determined based on the determined velocity, ….and a maximum braking capacity of the host vehicle, (See paragraph 21 to 25 where the desired stopping distance is provided as Dstopping can this is determined as to whether this can be achieved and if not then an avoidance threshold is determined and if it cannot be avoided in block 122 then the maximum braking capability is provided in block 116; however if the relative distance is smaller however, if the distance is sufficiently large in block 114, then a sub maximum braking can be provided to avoid and if the deceleration avoidance value is larger then a deceleration is provided or if not then the maximum braking is provided in blocks 102-124 and 116); (see paragraph 27 to 31)” 
Eshed teaches “…a maximum acceleration capacity of the host vehicle, (see page 132 -136 where the vehicle host vehicle can scan the driver and then detect an overtaking event and see table 1 where a velocity and acceleration inputs V can be taken and previous overtaking acceleration events and videos are stored; see FIG. 13 where the vehicle overtaking acceleration is shown )
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the disclosure of Herbach with the teachings of ESHED since ESHED teaches that a video can monitor a driver for certain signals including head cues in FIG. 3 and head movements and occlusion and poor lighting conditions.   Additionally a lane can also be examined using a lidar sensor.  This can provide cues for how to control the autonomous operation of the vehicle for increase safety and provide a sudden intense braking when needed to avoid an accident.     See section 1 and 2-5.2.

Herbach discloses “… and a reaction time associated with the host vehicle”. (see FIG. 10, where the av may be processing the data incorrectly and may become stuck and the remote operator cancels the information and intervenes in block 1030; see col. 4, lines 37 to 40 where the  at least one high-level, polygonal or polyhedral representation of an object that obstructs the first trajectory or point cloud representation of the object in the point cloud is ignored and cancelled so the vehicle can drive with the new trajectory and ignore the old incorrect trajectory; see col. 11, line 35).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the disclosure of Herbach with the teachings of Zagorski since Zagorski teaches that a parameter can be placed around a following vehicle.  The vehicle distance and the speed can be recorded. See abstract. Then the vehicle can determine 1. A minimum collision avoidance distance in block 114 and then if this is relative distance is less than a threshold and a maximum braking can be still applied to decelerate the vehicle in block 116. However, if this is not smaller than a minimum value then 2. an avoidance deceleration can be provided to avoid the vehicle in blocks 120-124.   This can provide increased safety and to prevent a rear end accident.     See paragraphs 21-28 of Zagorski.

In regard to claim 95 and 111, Herbach is silent but Zagorski teaches “…95. (New) The system of claim 94, wherein the proximity buffer is further determined based on a maximum distance traveled during the reaction time and a distance traveled during breaking. (see block 110 and where the deceleration prevention deceleration rate is provided in block 112 and then the braking is provided and if more deceleration is needed then autonomous deceleration is provided in block 168) (see paragraph 21-30; see block 114 where based on the current speed there is a relative distance Delta D that is a minimum collision distance; and If the distance is less than the minimum distance then a maximum braking capability is provided in block 116; and if the distance is sufficiently larger then a deceleration avoidance value sis provided and compared to a threshold in block 102-122 and then a deceleration is provided in block 124 and if a value is a no in block 122 then a maximum braking is provided in block 116).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the disclosure of Herbach with the teachings of Zagorski since Zagorski teaches that a parameter can be placed around a following vehicle.  The vehicle distance and the speed can be recorded. See abstract. Then the vehicle can determine 1. A minimum collision avoidance distance in block 114 and then if this is relative distance is less than a threshold and a maximum braking can be still applied to decelerate the vehicle in block 116. However, if this is not smaller than a minimum value then 2. an avoidance deceleration can be provided to avoid the vehicle in blocks 120-124.   This can provide increased safety and to prevent a rear end accident.     See paragraphs 21-28 of Zagorski.
Claim 96 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No.: 8,849,494 B1 to Herbach which was filed on 3-15-13 (hereinafter “Herbach”) which is prior to the effective date of 3-20-18 and assigned to Waymo™ and in view of U.S. Patent No.: 9,953,535 B1 to Canavor et al. assigned to Amazon™ and filed in 2016 (hereinafter “Canavor”) and in view of U.S. Patent Application Pub. No.: US 2013/0110368 A1 to Zagorski and in view of U.S. Patent No.: 9,849,852B1 to Lardner that was filed in 9-4-15. 

Herbach is silent but Lardner teaches “96. (New) The system of claim 95, wherein the maximum distance traveled during the reaction time comprises the velocity of the host vehicle multiplied by the reaction time added to the reaction time squared multiplied by one half of the maximum acceleration capacity of the host vehicle. see FIG. 7 where a bike 610 is determined and a pedestrian is determined at 620 and then a path of the vehicle is shown as 702 and where the vehicle can later determine that the vehicle will collided with a first future location of the objects 712 and 722 as x, y and z points in FIG. 7) 
It would have been obvious for one of ordinary skill in the art before the invention was made to combine the disclosure of Ferguson and the teachings of Lardner since Lardner teaches that by predicting a trajectory behavior of the autonomous vehicle and the trajectory behavior of the objects then a collision can be predicted even when the vehicle does not actually sense the vehicle and can use future behavior. This can give the processor more time to control the vehicle to avoid the accident or to provide a restraint mechanism to prevent a vehicle accident and if there is an accident to minimize the damage. See Col. 15, line 1 to Col. 16, line 54.

The claims recite a mere optimization of prior art functions without any benefits being recited that are unexpected. 
Claims 97 and 113 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No.: 8,849,494 B1 to Herbach which was filed on 3-15-13 (hereinafter “Herbach”) which is prior to the effective date of 3-20-18 and assigned to Waymo™ and in view of U.S. Patent No.: 9,953,535 B1 to Canavor et al. assigned to Amazon™ and filed in 2016 (hereinafter “Canavor”) and in view of U.S. Patent Application Pub. No.: US 2013/0110368 A1 to Zagorski and in view of U.S. Patent No.: 9,587,952B1 to Slusar which was filed in 2015 (hereinafter “Slusar”).

In regard to claim 97 and 113, Slusar teaches “…97. (New) The system of claim 94, wherein the at least one processor is further programmed to: allow the driver input to cause a corresponding change in one or more host vehicle motion control systems, (See FIG. 5 where a route having a start and a destination is provided and then a second route and each route is assigned a different risk and then a route is adjusted based on the risk; see col. 5, line 40 to col. 6 ,line 65 where a hurricane that occurs on the second route may indicate a very high risk and this should be avoided; see also claim 1-18)
          It would have been obvious for one of ordinary skill in the art at the time of the effective filing date to combine the disclosure of HERBACH and the teachings of Slusar since Slusar teaches that an autonomous vehicle and a server may interact for detecting routes and also assigning low risk and high risk routes.   For example, a first route can be indicated as moving through a hurricane hit area and may include a first risk value. A second route may be indicated as being a very wet roadway with many accidents from the server. The third route may indicate no accidents and great and dry weather but may be longer and can avoid the hurricane.  The server can then send a message with instructions to the autonomous vehicle so the vehicle can avoid the weather event and move to the lowest risk route. This can preserve the vehicle from damage and ensure a safe journey.  See SLUSAR at col. 5, lines 30 to col. 6, line 65 and the abstract and also claims 1-18
Herbach discloses “…if the at least one processing device determines that the driver input would not result in the host vehicle navigating within the proximity buffer relative to the at least one obstacle; and
prevent the driver input from causing the corresponding change in the one or more host vehicle motion control systems, if the at least one processing device determines that the driver input would result in the host vehicle navigating within the proximity buffer relative to the at least one obstacle” (See FIG. 15a that shows a touchscreen 1500 where a new proposed trajectory 1550 in FIG. 15b can be made for the vehicle 1530 to avoid the object 1542 and FIG. 15c where the speed 1562 may also be altered; see FIG. 19A, block 1901; see Col. 22, lines 28 to 67; see Col. 24, lines 1-65) (see col. 6, lines 18 to 39) (see LIDAR unit 1626 in FIG. 16 and camera 1628 and obstacle detector 1630-1634 where the vehicle approaches the items and detects the items)  (see FIG. 10, where the av may be processing the data incorrectly and may become stuck and the remote operator cancels the information and intervenes in block 1030; see col. 4, lines 37 to 40 where the  at least one high-level, polygonal or polyhedral representation of an object that obstructs the first trajectory or point cloud representation of the object in the point cloud is ignored and cancelled so the vehicle can drive with the new trajectory and ignore the old incorrect trajectory; see col. 11, line 35).
Claims 98-99 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No.: 8,849,494 B1 to Herbach which was filed on 3-15-13 (hereinafter “Herbach”) which is prior to the effective date of 3-20-18 and assigned to Waymo™ and in view of U.S. Patent No.: 9,953,535 B1 to Canavor et al. assigned to Amazon™ and filed in 2016 (hereinafter “Canavor”) and in view of U.S. Patent Application Pub. No.: US 2013/0110368 A1 to Zagorski and in view of NPL, Eshed, Ohn-bar, On surveillance for safety critical events: In-vehicle video networks for predictive driver assistance systems, Computer Vision and Image Understanding, Science Direct, Volume 134, https://reader.elsevier.com/reader/sd/pii/S1077314214002070?token=B721DF1921B8E7588D22109EC181A37CA91AF12BEA520F8187CBF5B6A014BC694D0AA2EB00DF0920B3E7485046EA723E&originRegion=us-east-1&originCreation=20220929164535 (2015)(hereinafter “Eshed”). 

Herbach discloses “…98. (New) The system of claim 94, wherein the at least one processor is further programmed to alert a driver if the at least one processing device determines that the driver input would result in the host vehicle navigating within the proximity buffer relative to the at least one obstacle”. (See FIG. 15a that shows a touchscreen 1500 where a new proposed trajectory 1550 in FIG. 15b can be made for the vehicle 1530 to avoid the object 1542 and FIG. 15c where the speed 1562 may also be altered; see FIG. 19A, block 1901; see Col. 22, lines 28 to 67; see Col. 24, lines 1-65) (see col. 6, lines 18 to 39) (see LIDAR unit 1626 in FIG. 16 and camera 1628 and obstacle detector 1630-1634 where the vehicle approaches the items and detects the items)  (see FIG. 10, where the av may be processing the data incorrectly and may become stuck and the remote operator cancels the information and intervenes in block 1030; see col. 4, lines 37 to 40 where the  at least one high-level, polygonal or polyhedral representation of an object that obstructs the first trajectory or point cloud representation of the object in the point cloud is ignored and cancelled so the vehicle can drive with the new trajectory and ignore the old incorrect trajectory; see col. 11, line 35)..
Zagorski teaches 99. (New) The system of claim 94, wherein the proximity buffer is further determined based on a predetermined sub-maximal braking rate that is less than the maximum braking capability of the host vehicle” (see FIG. 3 where the relative distance is less than a minimum collision avoidance distance in block 114-124; see also paragraph 25 where target vehicle velocity (v.sub.TAR) or acceleration (a.sub.TAR), relative velocity (.DELTA.v) or acceleration (.DELTA.a), etc.) and provide a minimum collision avoidance distance (d.sub.MINAVOID) and/or a desired stopping distance (d.sub.STOPPING) as output. Such data structures may also take other conditions into account, such as those involving current road conditions, weather conditions, the performance or capability of the host vehicle brake system, etc. In a different embodiment, the method employs an algorithmic approach to determine the minimum collision avoidance distance (d.sub.MINAVOID) and/or the desired stopping distance (d.sub.STOPPING), as opposed to using a lookup table or the like. These and other suitable techniques may be used to determine such distances, including the exemplary techniques disclosed in U.S. patent application Ser. No. 13/032,694, which is owned by the present assignee and whose contents are hereby incorporated by reference.) (see block 114 where based on the current speed there is a relative distance Delta D that is a minimum collision distance; and If the distance is less than the minimum distance then a maximum braking capability is provided in block 116; and if the distance is sufficiently larger then a deceleration avoidance value sis provided and compared to a threshold in block 102-122 and then a deceleration is provided in block 124 and if thee value is a no in block 122 then a maximum braking is provided in block 116).
See motivation statement above. 
Claims 100-101 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No.: 8,849,494 B1 to Herbach which was filed on 3-15-13 (hereinafter “Herbach”) which is prior to the effective date of 3-20-18 and assigned to Waymo™ and in view of U.S. Patent No.: 9,953,535 B1 to Canavor et al. assigned to Amazon™ and filed in 2016 (hereinafter “Canavor”) and in view of U.S. Patent Application Pub. No.: US 2013/0110368 A1 to Zagorski and in view of NPL, Eshed, Ohn-bar, On surveillance for safety critical events: In-vehicle video networks for predictive driver assistance systems, Computer Vision and Image Understanding, Science Direct, Volume 134, https://reader.elsevier.com/reader/sd/pii/S1077314214002070?token=B721DF1921B8E7588D22109EC181A37CA91AF12BEA520F8187CBF5B6A014BC694D0AA2EB00DF0920B3E7485046EA723E&originRegion=us-east-1&originCreation=20220929164535 (2015)(hereinafter “Eshed”). 

Herbach is silent but Zagorski teaches “…100. (New) The system of claim 94, wherein the at least one obstacle includes a pedestrian or an object in a roadway, and the proximity buffer relative to the at least one obstacle includes at least a minimum distance to be maintained between the host vehicle and the at least one obstacle”. (see block 110 and where the deceleration prevention deceleration rate is provided in block 112 and then the braking is provided and if more deceleration is needed then autonomous deceleration is provided in block 168) (see paragraph 21-30; see block 114 where based on the current speed there is a relative distance Delta D that is a minimum collision distance; and If the distance is less than the minimum distance then a maximum braking capability is provided in block 116; and if the distance is sufficiently larger then a deceleration avoidance value sis provided and compared to a threshold in block 102-122 and then a deceleration is provided in block 124 and if thee value is a no in block 122 then a maximum braking is provided in block 116).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the disclosure of Herbach with the teachings of Zagorski since Zagorski teaches that a parameter can be placed around a following vehicle.  The vehicle distance and the speed can be recorded. See abstract. Then the vehicle can determine 1. A minimum collision avoidance distance in block 114 and then if this is relative distance is less than a threshold and a maximum braking can be still applied to decelerate the vehicle in block 116. However, if this is not smaller than a minimum value then 2. an avoidance deceleration can be provided to avoid the vehicle in blocks 120-124.   This can provide increased safety and to prevent a rear end accident.     See paragraphs 21-28 of Zagorski.

Herbach is silent but Zagorski teaches “…101. (New) The system of claim 94, wherein determining whether the driver input would result in the host vehicle navigating within the proximity buffer relative to the at least one obstacle comprises determining an acceleration vector of the host vehicle due to the driver input. (see block 110 and where the deceleration prevention deceleration rate is provided in block 112 and then the braking is provided and if more deceleration is needed then autonomous deceleration is provided in block 168) (see paragraph 21-30; see block 114 where based on the current speed there is a relative distance Delta D that is a minimum collision distance; and If the distance is less than the minimum distance then a maximum braking capability is provided in block 116; and if the distance is sufficiently larger then a deceleration avoidance value sis provided and compared to a threshold in block 102-122 and then a deceleration is provided in block 124 and if thee value is a no in block 122 then a maximum braking is provided in block 116).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the disclosure of Herbach with the teachings of Zagorski since Zagorski teaches that a parameter can be placed around a following vehicle.  The vehicle distance and the speed can be recorded. See abstract. Then the vehicle can determine 1. A minimum collision avoidance distance in block 114 and then if this is relative distance is less than a threshold and a maximum braking can be still applied to decelerate the vehicle in block 116. However, if this is not smaller than a minimum value then 2. an avoidance deceleration can be provided to avoid the vehicle in blocks 120-124.   This can provide increased safety and to prevent a rear end accident.     See paragraphs 21-28 of Zagorski.
Claim 102 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No.: 8,849,494 B1 to Herbach which was filed on 3-15-13 (hereinafter “Herbach”) which is prior to the effective date of 3-20-18 and assigned to Waymo™ and in view of U.S. Patent No.: 9,953,535 B1 to Canavor et al. assigned to Amazon™ and filed in 2016 (hereinafter “Canavor”) and in view of U.S. Patent Application Pub. No.: US 2013/0110368 A1 to Zagorski and in view of NPL, Eshed, Ohn-bar, On surveillance for safety critical events: In-vehicle video networks for predictive driver assistance systems, Computer Vision and Image Understanding, Science Direct, Volume 134, https://reader.elsevier.com/reader/sd/pii/S1077314214002070?token=B721DF1921B8E7588D22109EC181A37CA91AF12BEA520F8187CBF5B6A014BC694D0AA2EB00DF0920B3E7485046EA723E&originRegion=us-east-1&originCreation=20220929164535 (2015)(hereinafter “Eshed”). 

Herbach discloses “…102. (New) The system of claim 94, wherein the at least one obstacle is one of a   pedestrian or a target vehicle” (See FIG. 15a that shows a touchscreen 1500 where a new proposed trajectory 1550 in FIG. 15b can be made for the vehicle 1530 to avoid the object 1542 and FIG. 15c where the speed 1562 may also be altered; see FIG. 19A, block 1901; see Col. 22, lines 28 to 67; see Col. 24, lines 1-65)”.
Claims 103-107 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No.: 8,849,494 B1 to Herbach which was filed on 3-15-13 (hereinafter “Herbach”) which is prior to the effective date of 3-20-18 and assigned to Waymo™ and in view of U.S. Patent No.: 9,953,535 B1 to Canavor et al. assigned to Amazon™ and filed in 2016 (hereinafter “Canavor”) and in view of U.S. Patent Application Pub. No.: US 2013/0110368 A1 to Zagorski and in view of NPL, Eshed, Ohn-bar, On surveillance for safety critical events: In-vehicle video networks for predictive driver assistance systems, Computer Vision and Image Understanding, Science Direct, Volume 134, https://reader.elsevier.com/reader/sd/pii/S1077314214002070?token=B721DF1921B8E7588D22109EC181A37CA91AF12BEA520F8187CBF5B6A014BC694D0AA2EB00DF0920B3E7485046EA723E&originRegion=us-east-1&originCreation=20220929164535 (2015)(hereinafter “Eshed”) in view of U.S. Patent No.: 10,421,453 B2 to Ferguson et al. filed in 2016 which is prior to the effective filing date of 3-20-18 

    PNG
    media_image1.png
    703
    502
    media_image1.png
    Greyscale

Ferguson teaches “…103. (New) The system of claim 102, wherein the at least one processor is further programmed to: determine an obstacle velocity and an obstacle predicted path of one of the
pedestrian or the target vehicle; and use the determined obstacle velocity and the obstacle predicted path to determine the proximity buffer”. (see FIG. 1, and navigation system 168,  perception system 172 where the vehicle has camera, radar, sonar and LIDAR; see col. 8, lines 61 to Col. 9, line 5 and GPS 170) (see col. 10, lines 1-19)  (see FIG. 6 where the vehicle can move toward the intersection 100 and the second vehicle can have candidate paths through the intersection 671, 672 and 673; see col. 14, lines 50 to 67 where a threshold value of 15 percent and below can be discarded as not reliable; whereas in FIG. 9 all possible future trajectories are taken in block 930 based on a set of possible actions and then a likelihood of each based on the contextual information is taken and then a final future trajectory is based on the likelihood and for each trajectory in blocks 910—960 where low probability events under 15 percent are discarded to simplify the number of trajectories based on contextual data) (see FIG. 7c where a first vehicle 100 enters the intersection via an entry road 510 and a second vehicle 580 enters the intersection at a second road 714; see Col. 16, lines 15 to 65 and col. 15, lines 8-65) ,  (see col. 14, lines 50 to 67 where a threshold value of 15 percent and below can be discarded as not reliable; whereas in FIG. 9 all possible future trajectories are taken in block 930 based on a set of possible actions and then a likelihood of each based on the contextual information is taken and then a final future trajectory is based on the likelihood and for each trajectory in blocks 910—960 where low probability events under 15 percent are discarded to simplify the number of trajectories based on contextual data) (see col. 8, line 11-45 where the intersection and information can be stored in the navigation system 168 and 132 to identify the characteristics of the road including lane lines and cross walks and provides context information at col. 10, line 64 associated with the intersection;) (see Col. 16, lines 15 to 65 and col. 15, lines 8-65) ,  (see col. 14, lines 50 to 67 where a threshold value of 15 percent and below can be discarded as not reliable; whereas in FIG. 9 all possible future trajectories are taken in block 930 based on a set of possible actions and then a likelihood of each based on the contextual information is taken and then a final future trajectory is based on the likelihood and for each trajectory in blocks 910—960 where low probability events under 15 percent are discarded to simplify the number of trajectories based on contextual data) (see Col. 16, lines 15 to 65 and col. 15, lines 8-65) ,  (see col. 14, lines 50 to 67 where a threshold value of 15 percent and below can be discarded as not reliable; whereas in FIG. 9 all possible future trajectories are taken in block 930 based on a set of possible actions and then a likelihood of each based on the contextual information is taken and then a final future trajectory is based on the likelihood and for each trajectory in blocks 910—960 where low probability events under 15 percent are discarded to simplify the number of trajectories based on contextual data) (see FIG. 7c and 8c where the road is a flat street and col. 8, lines 1-16 where the vegetation on the vehicle lanes also is monitored and if the lanes are blocked lanes), (see FIG. 7C where the vehicle 580 is a second vehicle and includes different trajectories of 710-2, 720-2 and 730 and 740-2),  (see Col. 10, lines 18 to 65)  (see Col. 10, lines 53 to 67 where the brake lights and the signals such as turn signal is also taken) (see FIG. 7a-7c where the street is free of traffic and only includes two cars 580 and 100),
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the disclosure of Herbach with the teachings of FERGUSON since FERGUSON teaches that a machine learning can provide certain probabilities of object moving events and then this can provide improved cues to avoid not only the object but the likely location and then move to possibly the unlikely locations for improved collision avoidance.    See col. 9, line 1 to col. 10, line 50 of Ferguson.

Ferguson teaches “…104. (New) The system of claim 103, wherein the proximity buffer is determined based on a maximum distance traveled during the reaction time and a distance traveled during breaking, and wherein the distance traveled during breaking(sic) comprises a difference between:
a square of a sum of the velocity of the host vehicle and the reaction time multiplied by the maximum acceleration capacity, and
a square of the obstacle velocity, and
wherein the distance traveled during breaking further comprises dividing the difference by twice a value of the maximum braking capacity. (see FIG. 1, and navigation system 168,  perception system 172 where the vehicle has camera, radar, sonar and LIDAR; see col. 8, lines 61 to Col. 9, line 5 and GPS 170) (see col. 10, lines 1-19)  (see FIG. 6 where the vehicle can move toward the intersection 100 and the second vehicle can have candidate paths through the intersection 671, 672 and 673; see col. 14, lines 50 to 67 where a threshold value of 15 percent and below can be discarded as not reliable; whereas in FIG. 9 all possible future trajectories are taken in block 930 based on a set of possible actions and then a likelihood of each based on the contextual information is taken and then a final future trajectory is based on the likelihood and for each trajectory in blocks 910—960 where low probability events under 15 percent are discarded to simplify the number of trajectories based on contextual data) (see FIG. 7c where a first vehicle 100 enters the intersection via an entry road 510 and a second vehicle 580 enters the intersection at a second road 714; see Col. 16, lines 15 to 65 and col. 15, lines 8-65) ,  (see col. 14, lines 50 to 67 where a threshold value of 15 percent and below can be discarded as not reliable; whereas in FIG. 9 all possible future trajectories are taken in block 930 based on a set of possible actions and then a likelihood of each based on the contextual information is taken and then a final future trajectory is based on the likelihood and for each trajectory in blocks 910—960 where low probability events under 15 percent are discarded to simplify the number of trajectories based on contextual data) (see col. 8, line 11-45 where the intersection and information can be stored in the navigation system 168 and 132 to identify the characteristics of the road including lane lines and cross walks and provides context information at col. 10, line 64 associated with the intersection;) (see Col. 16, lines 15 to 65 and col. 15, lines 8-65) ,  (see col. 14, lines 50 to 67 where a threshold value of 15 percent and below can be discarded as not reliable; whereas in FIG. 9 all possible future trajectories are taken in block 930 based on a set of possible actions and then a likelihood of each based on the contextual information is taken and then a final future trajectory is based on the likelihood and for each trajectory in blocks 910—960 where low probability events under 15 percent are discarded to simplify the number of trajectories based on contextual data) (see Col. 16, lines 15 to 65 and col. 15, lines 8-65) ,  (see col. 14, lines 50 to 67 where a threshold value of 15 percent and below can be discarded as not reliable; whereas in FIG. 9 all possible future trajectories are taken in block 930 based on a set of possible actions and then a likelihood of each based on the contextual information is taken and then a final future trajectory is based on the likelihood and for each trajectory in blocks 910—960 where low probability events under 15 percent are discarded to simplify the number of trajectories based on contextual data) (see FIG. 7c and 8c where the road is a flat street and col. 8, lines 1-16 where the vegetation on the vehicle lanes also is monitored and if the lanes are blocked lanes), (see FIG. 7C where the vehicle 580 is a second vehicle and includes different trajectories of 710-2, 720-2 and 730 and 740-2),  (see Col. 10, lines 18 to 65)  (see Col. 10, lines 53 to 67 where the brake lights and the signals such as turn signal is also taken) (see FIG. 7a-7c where the street is free of traffic and only includes two cars 580 and 100),
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the disclosure of Herbach with the teachings of FERGUSON since FERGUSON teaches that a machine learning can provide certain probabilities of object moving events and then this can provide improved cues to avoid not only the object but the likely location and then move to possibly the unlikely locations for improved collision avoidance.    See col. 9, line 1 to col. 10, line 50 of Ferguson.

The claims recite a mere optimization of prior art conditions without any unexpected results and is routine in the art. 
Zagorski teaches 105. (New) The system of claim 103, wherein the proximity buffer is further determined by an assumed maximum braking capability of the target vehicle. (see FIG. 3 where the relative distance is less than a minimum collision avoidance distance in block 114-124; see also paragraph 25 where target vehicle velocity (v.sub.TAR) or acceleration (a.sub.TAR), relative velocity (.DELTA.v) or acceleration (.DELTA.a), etc.) and provide a minimum collision avoidance distance (d.sub.MINAVOID) and/or a desired stopping distance (d.sub.STOPPING) as output. Such data structures may also take other conditions into account, such as those involving current road conditions, weather conditions, the performance or capability of the host vehicle brake system, etc. In a different embodiment, the method employs an algorithmic approach to determine the minimum collision avoidance distance (d.sub.MINAVOID) and/or the desired stopping distance (d.sub.STOPPING), as opposed to using a lookup table or the like. These and other suitable techniques may be used to determine such distances, including the exemplary techniques disclosed in U.S. patent application Ser. No. 13/032,694, which is owned by the present assignee and whose contents are hereby incorporated by reference.) (see block 114 where based on the current speed there is a relative distance Delta D that is a minimum collision distance; and If the distance is less than the minimum distance then a maximum braking capability is provided in block 116; and if the distance is sufficiently larger then a deceleration avoidance value sis provided and compared to a threshold in block 102-122 and then a deceleration is provided in block 124 and if thee value is a no in block 122 then a maximum braking is provided in block 116).

Zagorski teaches “…106. (New) The system of claim 103, wherein the proximity buffer is further determined by a target vehicle stopping distance, and wherein the target vehicle stopping distance is determined as a distance required to reduce a current speed of the target vehicle to zero at the assumed maximum braking capability of the target vehicle. (see FIG. 3 where the relative distance is less than a minimum collision avoidance distance in block 114-124; see also paragraph 25 where target vehicle velocity (v.sub.TAR) or acceleration (a.sub.TAR), relative velocity (.DELTA.v) or acceleration (.DELTA.a), etc.) and provide a minimum collision avoidance distance (d.sub.MINAVOID) and/or a desired stopping distance (d.sub.STOPPING) as output. Such data structures may also take other conditions into account, such as those involving current road conditions, weather conditions, the performance or capability of the host vehicle brake system, etc. In a different embodiment, the method employs an algorithmic approach to determine the minimum collision avoidance distance (d.sub.MINAVOID) and/or the desired stopping distance (d.sub.STOPPING), as opposed to using a lookup table or the like. These and other suitable techniques may be used to determine such distances, including the exemplary techniques disclosed in U.S. patent application Ser. No. 13/032,694, which is owned by the present assignee and whose contents are hereby incorporated by reference.) (see block 114 where based on the current speed there is a relative distance Delta D that is a minimum collision distance; and If the distance is less than the minimum distance then a maximum braking capability is provided in block 116; and if the distance is sufficiently larger then a deceleration avoidance value sis provided and compared to a threshold in block 102-122 and then a deceleration is provided in block 124 and if thee value is a no in block 122 then a maximum braking is provided in block 116).
See motivation statement above. 
Zagorski teaches “…107. (New) The system of claim 103, wherein the target vehicle is determined to be forward of the host vehicle, and wherein the at least one processor is further programmed to determine that the driver input would result in a change in a   longitudinal distance between the target vehicle and the host vehicle. . (see FIG. 3 where the relative distance is less than a minimum collision avoidance distance in block 114-124; see also paragraph 25 where target vehicle velocity (v.sub.TAR) or acceleration (a.sub.TAR), relative velocity (.DELTA.v) or acceleration (.DELTA.a), etc.) and provide a minimum collision avoidance distance (d.sub.MINAVOID) and/or a desired stopping distance (d.sub.STOPPING) as output. Such data structures may also take other conditions into account, such as those involving current road conditions, weather conditions, the performance or capability of the host vehicle brake system, etc. In a different embodiment, the method employs an algorithmic approach to determine the minimum collision avoidance distance (d.sub.MINAVOID) and/or the desired stopping distance (d.sub.STOPPING), as opposed to using a lookup table or the like. These and other suitable techniques may be used to determine such distances, including the exemplary techniques disclosed in U.S. patent application Ser. No. 13/032,694, which is owned by the present assignee and whose contents are hereby incorporated by reference.) (see block 114 where based on the current speed there is a relative distance Delta D that is a minimum collision distance; and If the distance is less than the minimum distance then a maximum braking capability is provided in block 116; and if the distance is sufficiently larger then a deceleration avoidance value sis provided and compared to a threshold in block 102-122 and then a deceleration is provided in block 124 and if thee value is a no in block 122 then a maximum braking is provided in block 116).
See motivation statement above. 

Claims 108-109 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No.: 8,849,494 B1 to Herbach which was filed on 3-15-13 (hereinafter “Herbach”) which is prior to the effective date of 3-20-18 and assigned to Waymo™ and in view of U.S. Patent No.: 9,953,535 B1 to Canavor et al. assigned to Amazon™ and filed in 2016 (hereinafter “Canavor”) and in view of U.S. Patent Application Pub. No.: US 2013/0110368 A1 to Zagorski and in view of NPL, Eshed, Ohn-bar, On surveillance for safety critical events: In-vehicle video networks for predictive driver assistance systems, Computer Vision and Image Understanding, Science Direct, Volume 134, https://reader.elsevier.com/reader/sd/pii/S1077314214002070?token=B721DF1921B8E7588D22109EC181A37CA91AF12BEA520F8187CBF5B6A014BC694D0AA2EB00DF0920B3E7485046EA723E&originRegion=us-east-1&originCreation=20220929164535 (2015)(hereinafter “Eshed”)  and in view of Ferguson and in view of U.S. Patent No.: 9,849,852B1 to Lardner that was filed in 9-4-15. 


    PNG
    media_image2.png
    615
    849
    media_image2.png
    Greyscale
 Herbach is silent but Lardner teaches 108. (New) The system of claim 103, wherein the target vehicle is determined to be in a lane different from the host vehicle, (see FIG. 6 where the object 610 vehicle is out of their lane and the pedestrian is out of their lane 620) and wherein the at least one processor is further programmed to determine that the driver input would result in a lateral movement of the host vehicle, such that after the lateral movement, the target vehicle will be forward of the host vehicle. (see FIG. 7 where a bike 610 is determined and a pedestrian is determined at 620 and then a path of the vehicle is shown as 702 and where the vehicle can later determine that the vehicle will collided with a first future location of the objects 712 and 722 as x, y and z points in FIG. 7) 
It would have been obvious for one of ordinary skill in the art before the invention was made to combine the disclosure of Ferguson and the teachings of Lardner since Lardner teaches that by predicting a trajectory behavior of the autonomous vehicle and the trajectory behavior of the objects then a collision can be predicted even when the vehicle does not actually sense the vehicle and can use future behavior. This can give the processor more time to control the vehicle to avoid the accident or to provide a restraint mechanism to prevent a vehicle accident and if there is an accident to minimize the damage. See Col. 15, line 1 to Col. 16, line 54.



    PNG
    media_image3.png
    594
    904
    media_image3.png
    Greyscale

Herbach is silent but Lardner teaches 109. (New) The system of claim 103, wherein the target vehicle is determined to be in a lane different from the host vehicle, (see FIG. 6 where the object 610 vehicle is out of their lane and the pedestrian is out of their lane 620)  and wherein the at least one processor is further programmed to determine that the driver input would result in a lateral movement of the host vehicle, such that after the lateral movement, the host vehicle will be forward of the target vehicle. . (see FIG. 7 where a bike 610 is determined and a pedestrian is determined at 620 and then a path of the vehicle is shown as 702 and where the vehicle can later determine that the vehicle will collided with a first future location of the objects 712 and 722 as x, y and z points in FIG. 7) 

It would have been obvious for one of ordinary skill in the art before the invention was made to combine the disclosure of Ferguson and the teachings of Lardner since Lardner teaches that by predicting a trajectory behavior of the autonomous vehicle and the trajectory behavior of the objects then a collision can be predicted even when the vehicle does not actually sense the vehicle and can use future behavior. This can give the processor more time to control the vehicle to avoid the accident or to provide a restraint mechanism to prevent a vehicle accident and if there is an accident to minimize the damage. See Col. 15, line 1 to Col. 16, line 54.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668